*20
ORDER

PER CURIAM.
Appellant, Randall Brunk, appeals from the final award of the Labor and Industrial Relations Commission entered in favor of Respondent, Bi-State Loading Dock, denying his claim for compensation. We affirm.
Having reviewed the briefs of the parties and the record on appeal, we find that the award is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. An extended opinion would have no precedential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this order. We affirm the award pursuant to Rule 84.16(b).